                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                             1:19 CV 161

RICHARD SCALZO,                                  )
                                                 )
                     Plaintiff,                  )
v.                                               )
                                                 )                  ORDER
JAMES ETSONBRANDENBURG,                          )
                                                 )
                Defendant.                       )
_______________________________                  )

       This matter is before the Court on the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 6) filed by Brian D. Gulden. The Motion indicates that Mr. Gulden, a

member in good standing of the Bar of this Court, is local counsel for Plaintiff and that he

seeks the admission of Ann R. Schildhammer, who the Motion represents as being a

member in good standing of the Bar of the State of Georgia. It further appears that the

requisite admission fee has been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 6) and ADMITS Ann R.

Schildhammer to practice pro hac vice before the Court in this matter while associated with

local counsel.
                                                     Signed: June 11, 2019
